ARMSTRONG, Judge.
The Defendant, William E. Oliver, was charged by bill of information with simple escape, a violation of LSA-R.S. 14:110. After a trial, a six-member jury found him guilty as charged. He was sentenced to serve five years at hard labor, the sentence to run consecutively to any other sentence the defendant is serving. On appeal, the defendant raises no specific assignment of error but requests a review of the trial court record for any errors patent.
Deputy Paul Hattier of the Orleans Parish Criminal Sheriff’s Officer testified that on November 28, 1987, about 9:55 P.M. several inmates escaped from the Community Correctional Center. Hattier was sitting at the information desk in the lobby of the building when he saw a rope made of sheets drop from a window and immediately afterward the defendant William Oliver climbed down the rope. Hattier and a corpsman ran towards Oliver, but Hattier then noticed another man was coming down the rope ladder and he turned- to catch that man. Deputy Tanner apprehended the defendant.
Counsel complied with the procedures outlined by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), as interpreted by this Court in State v. Benjamin, 573 So.2d 528 (La.App. 4th Cir.1990). Counsel’s detailed review of the procedural history of the case and the facts of the case indicate a thorough review of the record. Counsel has moved to withdraw because he believes, after a conscientious review of the record, that there are no non-frivolous issues to be raised on appeal. Counsel has reviewed all available transcripts and has found no trial court rulings which arguably support the appeal. A copy of the brief was forwarded to the appellant, and this Court informed the defendant that he had the right to file a brief on his own behalf. He has not done so.
As per State v. Benjamin, this Court has performed an independent, thorough review of all the pleadings filed in the district court, all minute entries of the district court proceedings, the bill of information and all transcripts contained in the appeal record. The defendant was properly charged by bill of information with a violation of LSA-R.S. 14:110(A) and the bill was signed by an assistant district attorney. The defendant was present and represented by counsel at arraignment, all hearings, trial, and sentencing. The State proved every element of simple escape beyond a reasonable doubt. The sentence of five years at hard labor to run consecutively to any other sentence is legal in all respects. Our independent review reveals no non-frivolous issues and a review of all transcripts contained in the appeal record reveals no trial court ruling which arguably supports the appeal. Accordingly, the defendant’s conviction and sentence are affirmed. Appellant counsel’s motion to withdraw is granted.
AFFIRMED.